Title: To George Washington from Hugh Williamson, 28 May 1790
From: Williamson, Hugh
To: Washington, George



Sir
New York 28th May 1790.

While you are considering of a proper Person for Governor of the Territory ceded by North Carolina I take the Liberty of requesting that you would be so good as to enquire whether Mr William Blount would not probably discharge that Trust with Honour to himself and advantage to the Public. Those People who had most of them been separated from the State for some Years, have been toren by Factions and very disorderly; Some address will be required in governing them and I think there is not any other Man who possesses the Esteem and Confidence of both Parties so fully as Mr Blount, for some of the Leaders of both Parties have assured me that they knew no Man in whom they could be so fully united.
It is true that Mr Blount has a considerable Quantity of Land within the ceded Territory, but he has none to the Southward of it, and he must be the more deeply interested in the Peace and Prosperity of the new Government. Perhaps it is because I have many Relations and some Land there, given me by the State, that I am the more anxious to see it prosper.

Mr David Campbell, who lives near Holsten and is an assistant Judge under the State of N. Carolina, of a fair Character and respectable abilities, appears to be a proper Person for a Judge.
Mr Howel Tatum formerly a Continental officer, now a Lawyer in that Country whom I have ever considered as a Man of Honour and respectable abilities might be a proper Person to Discharge the Duties of Secretary. I have the Honour to be With the utmost Consideration Sir your most obedient and very humble Servt

Hu. Williamson

